Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 06, 2021

The Court of Appeals hereby passes the following order:

A21A1289. JOHNSON v. THE STATE.

      The above-styled appeal was docketed in this Court on April 5, 2021. Pursuant
to Rule 23 (a) of the Court of Appeals the brief of the Appellant was to be filed in this
Court by April 26, 2021. As of the date of this order, the Appellant has not filed a
brief or a motion for extension of time to file a brief.
     This appeal is hereby DISMISSED. See Court of Appeals Rules 16 (b), 23 (a).



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/06/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.